Bleckley, Justice.
Justice courts are not courts of record; their proceedings are summary and simple; professional skill is not required to conduct them; full and regular pleadings in them are impracticable, and not to be demanded. The Code, in section 4139, prescribes that all suits before justices of the peace shall be commenced by written summons, directed to any lawful constable of the county, “commanding the defendant to appear at the time and place of trial, which time and place shall be specified in said summons.” What else the summons is to contain, if anything, is no where laid down. Nothing is said as to describing the cause of action, or setting out a copy of the note or account, or giving the date or amount thereof. The defendant is to be commanded to appear at the time and place of trial, and the time and place are to be specified ; this is all. Doubtless, in practically administering this scanty provision of the Oode, it is best to go further than the letter of it requires; it is best to describe the cause of action, or add a eppy of it. But there is a difficulty in holding.that it is legally requisite to do more than the Code lays down ; for as something is prescribed for the summons to contain, namely, the time and place of trial and the command to appear, *390how can the courts say it shall contain something in addition ? It is enough to rule now that a summons like any of the four described in the record, is sufficient to bring the defendant into court, and that whatever more of detail may be necessary to carry on the suit may be supplied by amendment. Code, §3479; 58 Ga., 138.
Judgment affirmed.